11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Joshua Walter Gosson,                         * From the 42nd District Court
                                               of Taylor County,
                                               Trial Court No. 27272A.

Vs. No. 11-17-00182-CR                        * August 3, 2017

The State of Texas,                           * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.